DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (KR20140076693) translation of which is provided by Applicant in PE2E.
With respect to claim 1, Moon teaches a system (e.g. the system of Fig 1 [0014]) comprising: 
a first electronic device (e.g. device 100 Fig 1 [0014]) including a wireless communication circuit (e.g. a communication I/F 13 Fig 1, see also wired or wireless network 200 [0017]), 
a microphone (e.g. the interactive voice recognition function of [0014] inherently includes a microphone to capture the driver’s voice, as suggested in [0046]), and 
a speaker (e.g. the interactive voice recognition function of [0014] inherently includes a speaker to output responses to the driver’s voice/requests, as suggested in [0046]); 
at least one processor (e.g. service control 10 Fig 1 [0014]), which is a part of the first electronic device (e.g. part of device 100, see Fig 1) or which remotely communicates with the first electronic device; and 
at least one memory (e.g. memory 16 Fig 1) that resides on the first electronic device (resides in device 100 Fig 1) or outside the first electronic device, while being operatively connected to the at least one processor (connected to service control 10 Fig 1), wherein the memory stores instructions that, when executed, cause the at least one processor (e.g. storing instructions when executed cause service control 10) to: 
receive a voice input through the microphone (e.g. receive the user’s voice through the interactive voice [0022]-[0023], which inherently includes a microphone to capture user voice), wherein the voice input includes a request to perform a task using the first electronic device (e.g. the voice includes a request to transmit music i.e. a task, using device 100 of Fig 1, as suggested in [0020]-[0023]), and the task is associated with transmitting data to a second external device (e.g. the task is associated with transmitting music data/information to terminal device 300 Fig 1, [0020], [0033]-[0034]); 
extract at least one parameter from the voice input (e.g. extracting at least a song name from the voice input, [0022]-[0031]); 
perform the task using the wireless communication circuit (e.g. performing the task using communication I/F 13 [0033]-[0034]); and 
transmit at least part of the at least one parameter to the second external device (e.g. transmitting a part of the parameter i.e. an SMS including a link information to the terminal 300, [0033]).
With respect to claim 2, Moon teaches the system of claim 1, wherein the first electronic device includes a first processor among the at least one processor (e.g. device 100 Fig 1 includes service control 10 i.e. a first processor, see Fig 1), and wherein the system further comprises: a server (e.g. server 400 Fig 1 [0017]) including a second processor among the at least one processor (e.g. inherently server 400 includes a processor i.e. a second processor).
With respect to claim 3, Moon teaches the system of claim 2, wherein the instructions cause the first processor to: transmit the at least part of the at least one parameter, using the wireless communication circuit (e.g. the instructions cause service control 10 to transmit at least one parameter using the communication I/F 13 [0033]).
With respect to claim 4, Moon teaches the system of claim 3, wherein the task includes transmitting the data through a message or an email (e.g. transmitting the data through a message [0024]-[0033]), and wherein the instructions cause the first processor to: transmit the at least part of the at least one parameter as meta data of the message or the email (e.g. transmitting a link information [0033]).
With respect to claim 5, Moon teaches the system of claim 3, wherein the task includes transmitting the data through a message or email (e.g. transmitting the data through a message [0024]-[0033]), and wherein the instructions cause the first processor to: transmit the at least part of the at least one parameter as a part of content of the message or the email (e.g. transmitting at least one parameter as part of the content of the message, as suggested in [0024]-[0033]).
With respect to claim 6, Moon teaches the system of claim 3, wherein the task includes transmitting the data through a message or an email, and wherein the instructions cause the first processor to: determine whether to transmit the at least part of the at least one parameter as meta data of the message or the email (e.g. transmitting a link information [0033]), or whether to transmit the at least part of the at least one parameter as a part of content of the message or the email (e.g. transmitting at least one parameter as part of the content of the message, as suggested in [0024]-[0033]), based on a type of the second external device (e.g. based on the type of external device i.e. the terminal device 300 to stream music, another vehicle and/or a bar [0043]-[0044], also depending on the implementation of the system [0043], a display can be used to display map content [0053]).
With respect to claim 7, Moon teaches the system of claim 2, wherein the instructions cause the second processor to: extract the at least one parameter from the voice input (e.g. the processor of server 400 extracts index + additional information [0032] from the voice input of [0022]-[0023]).
With respect to claim 8, Moon teaches the system of claim 1, wherein the instructions cause the at least one processor to: extract the at least one parameter from a first voice input entered prior to the voice input from the first electronic device; and transmit at least part of the extracted at least one parameter to the second external device (e.g. [0020]-[0034] suggest extract the at least one parameter from a first voice input entered prior to the voice input from the first electronic device; and transmit at least part of the extracted at least one parameter to the second external device: the voice interaction function includes more than a first voice input from the user prior and/or subsequent to the first voice from the device 100).
With respect to claim 9, Moon teaches at least one server (e.g. server 400 Fig 1) comprising: 
at least one processor providing a message service (e.g. inherently server 400 Fig 1 has a processor providing a message service, see [0032]); 
a wireless communication circuit (e.g. network 200 Fig 1) configured to communicate with a first electronic device registered in the message service and a second electronic device registered in the message service (e.g. configured to communicate with device 100 Fig 1 and terminal 300 Fig 1 registered in the message service, see [0028]-[0030]); and 
at least one memory (e.g. inherent memory) electrically connected to the at least one processor and configured to store instructions (e.g. electrically connected to the inherent processor storing instructions), wherein the instructions, when executed, cause the at least one processor (e.g. the instructions when executed, cause the inherent processor) to: 
receive a voice input from the first electronic device through the message service (e.g. receive an index request message [0028]), wherein the voice input corresponds to a message sending request including a content file (e.g. the index request message corresponds to a message sending request including a music content file, see [0032]); 
extract context information associated with the content file from the voice input (extract and generate index + additional information associated with the content/music file, as suggested in [0032]) ; and transmit the extracted context information and a message including the content file to the second electronic device through the message service (e.g. and transmit the extracted index + additional information including the music file to the terminal 300, [0032]-[0034]).
With respect to claim 10, Moon teaches an electronic device (e.g. device 100 and/or 300 Fig 1) comprising: 
a display (e.g. a display to display map content [0053]), 
a speaker a speaker (e.g. the interactive voice recognition function of [0014] inherently includes a speaker to output responses to the driver’s voice/requests, as suggested in [0046]), and 
a wireless communication circuit (e.g. a communication I/F 13 Fig 1, see also wired or wireless network 200 [0017]); 
a memory (e.g. memory 16 Fig 1) configured to store instructions (e.g. storing instructions); and 
at least one processor (e.g. service control 10 Fig 1 [0014]), wherein the at least one processor is configured to execute the stored instructions (e.g. execute the instructions stored in memory 16) to: control the wireless communication circuit (e.g. control the communication I/F 13 Fig 1) to receive a message including a content file and context information associated with the content file from an external electronic device, together (e.g. to receive a message including a content file and context information from terminal 300, as suggested in [0046]-[0053], together); 
as a specified condition is satisfied (e.g. if the system is implemented for music streaming, as suggested in [0043]), generate a notification message for receiving the content file by using the context information and output the generated notification message through the speaker as a voice (e.g. generate a notification message for receiving the music file using the context information and outputting the notification through the speaker, as suggested in [0046]-[0048]); and as the specified condition is not satisfied (e.g. if the system is not implemented for music streaming, as suggested in [0053]), set the message to be displayed on the display (e.g. display the map content [0053]), and wherein the notification message includes at least one keyword included in the context information (e.g. the notification message includes a keyword included in the context information i.e. an address/location, [0049]-[0053]). 
With respect to claim 14, Moon teaches the electronic device of claim 10, wherein the at least one processor is configured to: -6-ATTORNEY DOCKET No.: SAMS13-02368 PATENT control the wireless communication circuit (e.g. controlling the  communication I/F 13 of Fig 1, see also wired or wireless network 200 [0017]) to receive the content file and the context information through a message application (e.g. to receive the music file and the context information through SMS application, as suggested in [0033]-[0049]); and generate the notification message, using information extracted from at least one message received through the message application, and the context information (e.g. and generate the notification message, using information extracted from one message received through SMS application and the context information, as suggested in [0033]-[0049], [0051]-[0053]).
With respect to claim 15, Moon teaches the electronic device of claim 14, wherein the at least one processor is configured to: generate the notification message, using information extracted from a first message received prior to the message through the message application (e.g. [0033]-[0049], [0051]-[0053] suggest service control 10 and/or 310 generate the notification message, using information extracted from a first message received prior to the message through the message application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR20140076693) in view of Son (US 2016/0154624).
With respect to claim 11, Moon teaches the electronic device of claim 10 including the specified condition.
However, Moon fails to teach wherein the at least one processor is configured to: determine whether the specified condition is satisfied, by determining whether a user may not look at the display.
Son teaches a condition in Fig 6 to determine whether the specified condition is satisfied (e.g. to determine whether the mobile terminal is lifted to the corner of user’s mouth, see Fig 6 [0175]-[0180]), by determining whether a user may not look at the display (e.g. by determining whether the user may not look at the display of terminal mobile 200, see Fig 6).
Moon and Son are analogous art, because they all pertain to distributing content between devices based on a specified condition. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon with the teachings of Son to include: wherein the at least one processor is configured to: determine whether the specified condition is satisfied, by determining whether a user may not look at the display, as suggested by Son. The benefit of the modification would be to better monitor the environment surrounding the mobile terminal and respond accordingly, Son [0177]-[0180].
With respect to claim 12, Moon in view of Son teaches the electronic device of claim 11, further comprising: at least one sensor (Son e.g. sensor 140 [0176]-[0180]), wherein the at least one processor is configured to: determine whether the specified condition is satisfied, by determining whether the user of the electronic device is close to the electronic device, using the at least one sensor (Son e.g. the controller 180 may be able to determine whether an object is proximate to the mobile terminal based on a distance from a nearby object through a distance measurement sensor (e.g., a distance measurement through light emittance and reception of laser or infrared ray) [0177]).
With respect to claim 13, Moon in view of Son teaches the electronic device of claim 11, wherein the at least one processor is configured to: while a specified application is executed, determine that the specified condition is satisfied (Son e.g. while a voice input application is executed, determine that the specified condition is satisfied, see Figs 6-8 [0181]-[0183]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675